 

CaSe: 2219-CV-OOJ_19-|\/|HW-EPD DOC #Z 6 Filed: 03/19/19 Page: l Of 2 PAGE|D #Z 22

lN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

STEPHANIE CLIFFORD,
Plaintiff,

v.

SHANA M. KECKLEY, et al.,

Defendants.

Case No. 2:19-cv-001 19
Judge Miehael H. Watson

Magistrate Judge Elizabeth Preston Deavers

 

STIPULATED EXTENSI()N OF TIME TO M()VE OR PLEAD

 

In accordance With Looal Civ. R. 6.1 of the Unitecl States District Court for the Southem

District of Ohio, the Pai'ties have stipulated to a 21~day extension of time, from April ], 201 9, until

April 22, 2019, for all Defendants to answer or otherwise plead to the Complaint. No previous

extensions of time have been obtained.

Respectfully submitted,

/s/ Chase A. Mallory (Der email authority

03/19/2019)

Chase A. Mallory (0084728)

Daniel J. Sabol (0081403)

743 S. Front Street

Columbus, OH 43206~1905

P: 614-300-5088

E: ohase@Sabolmallory.eom
dan@sabolmallory.com

Counselfor Plaintz'jj”$lephanie

C[:.'fford

]4980~4 l 053\0 l 045562.000

/s/ Chrz`stopher R. Green

Christopher R. Green (0096845)

Larry I-I. James (0021773)*

Natalie P. Bryans (0097697)

500 S. Front Street, Suite 1200

Columbus, OH 43215

P: 614-229-4567

F: 614-229-45 59

E: cgreen@cbjlawyers,com
ljarnes@cbjlawyers.com
nbryans@objlawyers.com

Counsel for Defendanfs Shcma M.

Keckley, Whimey R. Lancaster, Mary

S. Praither, and Sfeven G. Rosser

*Trz'al Attorney

 

CaSe: 2219-CV-OOJ_19-|\/|HW-EPD DOC #Z 6 Filed: 03/19/19 Page: 2 Of 2 PAGE|D #Z 23

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on l\/larch 19, 2019, I electronically filed the
foregoing With the Clerk of Court using the CM/ECF system. Notice of this filing Will be Sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt Parties may access this filing through the Court’s system.

/s/ Christopher R. Green
Christopher R. Green (0096845)
Counsel for Defendants Shana M. Keckley,

Whitney R. Lancaster, Mary S. Praither, and
Steven G. Ros.s'er

14980~41053\01045562.000 2

